DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
4.	Claim 4 is objected to because of the following informalities:
Regarding claim 4, both lines 2 and 4 ending the statement with “each other” however there is no connection made earlier in the claim to what it’s with “each other”?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation the tape member in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102 as being anticipated by Taneyhill (U.S. Publication 20040232906).
Regarding claim 1, Taneyhill discloses a cable with sensor (see fig. 2 (10)), comprising: a cable (see fig. 2 (14)); and a sensor section provided at an end of the cable (see fig. 2 (20, 24-28)), wherein the sensor section comprises a plurality of magnetic sensors each (see fig. 2 (20, 24-28)) comprising a detection section that comprises a magnetism detection element (see[0026] the resistive module 22 includes three (3) additional resistive elements 24, 26, 28 electrically connected in a Wheatstone Bridge configuration to detect the magnetoresistive effect) and a cover covering the magnetism detection element (see fig. 2 (12)), and a housing portion coating the plurality of magnetic sensors and the cable (see fig. 2 (12)), wherein the cable is extending out of the housing portion (see fig. 2 (14)), and wherein respective detection sections are arranged to be aligned with each other in a direction intersecting with an extending direction of the cable from the housing portion of the cable (see fig. 2 (20, 24, 26, 28 w.r.t 14 in middle)).	

    PNG
    media_image1.png
    482
    728
    media_image1.png
    Greyscale

Regarding claim 2, Taneyhill further discloses wherein the cable with sensor is configured to be used for a rotation detection device that detects a rotational speed of a rotating member (see [0033] the electronic components 30 determine a rate (speed) at which the target 34 is moving relative to the sensing element 20 as a function of the rate of change of resistance in the sensing element 20), and wherein the respective detection sections are arranged to be aligned with the rotation member in the direction intersecting with the extending direction of the cable from the housing portion (see fig. 2 (20, 24, 26, 28 w.r.t 14 in middle)).
Regarding claim 3, Taneyhill further discloses wherein the sensor section is inserted into a through-hole formed at a stationary member not rotating with rotation of the rotating member (see fig. 2 (20) around 38), and wherein the housing portion is inserted in an opposite direction with respect to the extending direction of the cable from the housing portion (see fig. 2 (12 w.r.t 14)).
Regarding claim 4, Taneyhill further discloses wherein the plurality of magnetic sensors comprises a connection terminal extending out of the detection section each other (see [0027] first terminal of the first resistive element 20 is electrically connected to a second terminal of the second resistive element 24 and electronic components 30; a first terminal of the second resistive element 24 is electrically connected to a second terminal of the third resistive element 26 and the electronic components 30; a first terminal of the third resistive element 26 is electrically connected to a second terminal of the fourth resistive element 28 and the electronic components 30; and a first terminal of the fourth resistive element 28 is electrically connected to a second terminal of the first resistive element 20 and the electronic components 30), wherein the cable comprises a plurality of electric wires connected to the connection terminal of the plurality of magnetic sensors each other (see fig. 2 (30 connected to 14)).
Regarding claim 5, Taneyhill further discloses wherein the respective detection sections are in contact with each other (see [0027]).
Regarding claim 6, Taneyhill further discloses wherein the respective detection sections are stacked so that the respective magnetism detection elements at least partially overlap in a direction along which the sensor section and a detected member of the rotating member face each other (see fig. 2 (20, 24, 26, 28)).
Regarding claim 7, Taneyhill further discloses wherein the sensor section is arranged to face a detected member of the rotating member (see fig. 2 (20, 24, 26, 28) w.r.t 34).
Regarding claim 8, Taneyhill further discloses wherein a detection axis of the magnetism detection element a direction of a tangent to a circle having a center on a rotational axis line of the rotating member (see [0029] The first resistive element 20 is located toward a second end 12b (sensing tip) of the housing 12 and within a sensing range 32 of a target 34 such that a direction of current flow through the sensing element 20 is perpendicular to a center axis 38 of the housing 12. The sensing element 20 is within the sensing range 32 when a magnetic flux is created in the sensing element 20 as a result of relative movement between the sensing element 20 and the target 34. First and second focusing elements 40, 42, respectively, and a magnet 44 are also positioned along the center axis 38 within the housing 12).
Regarding claim 10, Taneyhill further discloses wherein a direction along which the sensor section and the detected member face each other coincides with a thickness direction of the detection section ((see fig. 2 (20, 24, 26, 28))).

    PNG
    media_image2.png
    538
    772
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taneyhill (U.S. Publication 20040232906) in view of Ausserlechner (U.S. Publication 20120194175).
Taneyhill discloses the claimed invention above except:
Regarding claim 9, Taneyhill does not explicitly teach wherein the magnetic sensor arranged farthest from the detected member has higher sensitivity than the magnetic sensor arranged closest to the detected member.
However Ausserlechner in a relevant art teaching a rotation sensor for a wheel and teaches wherein the magnetic sensor arranged farthest from the detected member has higher sensitivity (see fig. 11 (104) as explained in [0048], XMR-sensors 104 have a higher magnetic sensitivity) than the magnetic sensor arranged closest (as explained in [0048] In contrast to common magnetic field sensors such as Hall-sensors and magneto-resistive sensors, XMR-sensors 104 have a higher magnetic sensitivity, the sensor which is close to magnet 106 is Hall sensor 126 which has lower sensitivity as compared to 104_3, fig. 11) to the detected member (see fig. 11 (102))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the sensor placement of Ausserlechner in the sensors of Taneyhill to gain the advantage of higher sensitivity for angular position detection with improved quality [Ausserlechner [0048]].                                                         

    PNG
    media_image3.png
    534
    745
    media_image3.png
    Greyscale


Taneyhill discloses the claimed invention above except:
Regarding claims 11-12 and 14, Taneyhill does not explicitly teach the magnetic sensor arranged on a side closer to the detected member comprises a Hall IC, and the magnetic sensor arranged on the side opposite to the detected member comprises a GMR sensor, an AMR sensor or a TMR sensor.
However Ausserlechner in a relevant art teaching a rotation sensor for a wheel and teaches the magnetic sensor arranged on a side closer to the detected member comprises a Hall IC (as shown in fig. 11 (126)), and the magnetic sensor arranged on the side opposite to the detected member comprises a GMR sensor, an AMR sensor or a TMR sensor (as shown in fig. 11 (104) and explained in in [0047] The magnetic field sensor 104 may comprise an XMR-sensor, e.g: an anisotropic magneto resistive (AMR), a giant magneto resistive (GMR), a tunnel magneto resistive (TMR), or a colossal magneto resistive (CMR) sensor, as can be seen in fig 11, these sensors are optional and can be interchanged as required).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the sensor placement of Ausserlechner in the sensors of Taneyhill to gain the advantage of higher sensitivity for angular position detection with improved quality and sensor needs [Ausserlechner [0048]].         
Taneyhill as modified teach the claimed invention above:
Regarding claim 13, Taneyhill as modified further teaches wherein the sensor section comprises not less than three magnetic sensors, other than the magnetic sensor arranged closest to the detected member have sensitivity equal to or greater than the magnetic sensor(s) located closer to the magnetic encoder (see fig. 2 (20,24,26,28)).                                                
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taneyhill (U.S. Publication 20040232906) in view of Hayakawa (U.S. Publication 20130277087).
Taneyhill discloses the claimed invention above except:
Regarding claim 15, Taneyhill does not explictitly teach wherein the cable comprises a one connector that is arranged at an end of the plurality of electric wires and is shared by the plurality of electric wires.
However Hayakawa in a relevant art of Braking system of a vehicle teaches wherein the cable comprises a one connector that is arranged at an end of the plurality of electric wires and is shared by the plurality of electric wires (see fig. 1A (6, 6a-c)).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate connector of Hayakawa to Taneyhill to gain the advantage of improving the wiring connection.
Taneyhill discloses the claimed invention above except:
Regarding claim 16-19, Taneyhill does not explicitly teach wherein the cable comprises a plurality of pairs of electric wires corresponding to the plurality of magnetic sensors, power wires for supplying a drive current to a motor for an electric parking brake mounted on the wheel, and a sheath collectively covering the plurality of pairs of electric wires and the power wires.
However Hayakawa in a relevant art of Braking system of a vehicle teaches wherein the cable comprises a plurality of pairs of electric wires corresponding to the plurality of magnetic sensors (see fig. 1A (9)), power wires (see fig. 1A (7)) for supplying a drive current to a motor for an electric parking brake mounted on the wheel (see [0031]), and a sheath collectively covering the plurality of pairs of electric wires and the power wires (see fig. 1A (4) also see shield conductor fig. 3A (33)).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate protective sheath Hayakawa to insulate wire of Taneyhill to gain the advantage of improving the wiring space, reduces stress in wiring due to bending and thus allowing flexing endurance to be improved [Hayakawa [0055]].
Taneyhill discloses the claimed invention above except:
Regarding claim 20, Taneyhill does not explicitly wherein the tape member contacts the plurality of pairs of electric wires and the power wires each other.
However Hayakawa in a relevant art of Braking system of a vehicle teaches wherein the tape member contacts the plurality of pairs of electric wires and the power wires each other (see [0055] provide non-woven paper, non-woven fabric (formed of, e.g., PET) or resin tape, etc., in place of the shield conductor 33, where 33 is holding both 7 and 9).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate protective sheath Hayakawa to insulate wire of Taneyhill to gain the advantage of improving the wiring space, reduces stress in wiring due to bending and thus allowing flexing endurance to be improved [Hayakawa [0055]].

    PNG
    media_image4.png
    251
    578
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    298
    264
    media_image5.png
    Greyscale

Examiner Notes
9.	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
10	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Kanekawa (U.S. Publication 20090058407) discloses PHYSICAL QUANTITY CONVERSION SENSOR AND MOTOR CONTROL SYSTEM USING THE SAME.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858